Vistos los casos de El Pueblo v. Vadi, y El Pueblo v. Acevedo resueltos en julio 10, 1925, y el de Ex parte Verdejo, peticionario, resuelto en julio 13, 1925, en los que se declara la constitucionalidad de la Ley No. 14 para enmendar la ley “Prohibiendo portar armas, etc.”, aprobada por la Legislatura de Puerto Pico en junio 25, 1924, y vistos además los casos de El Pueblo v. Bauzá resuelto en julio 8, 1925, y el de El Pueblo v. Rivera, resuelto hoy, se modifica la sentencia apelada en el sentido de que condena al acusado por el delito de portar armas, y así mo-dificada se confirma dicha sentencia.